Citation Nr: 0632775	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-11 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a rash on the hands 
and armpits, diagnosed as psoriasis vulgaris.

2.  Entitlement to service connection for multiple joint 
pains of the neck, shoulders, and hands.

3.  Entitlement to an increased disability rating for a 
lumbosacral strain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA) in Roanoke, Virginia, which, in pertinent part 
denied service connection for a rash on the hands and 
armpits, and for multiple joint pain of the shoulders, neck, 
and hands.  By that decision, the RO also increased the 
noncompensable rating for chronic low back pain to a 10 
percent rating.  By a March 2004 decision, the RO changed the 
description of the service connected chronic low back pain to 
chronic low back strain.  

A personal hearing was held at the RO in July 2004.  A 
transcript is in the claims file.  A hearing was scheduled in 
August 2006 before a veterans Law Judge sitting at the Board.  
That hearing was cancelled by the veteran and the appeal has 
been forwarded for adjudication.

For the reasons outlined below, the appeal of the claim for 
entitlement to an increased disability rating for a 
lumbosacral strain is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. Consistent with 
the instructions below, VA will notify the veteran of any 
further action required on his part.




FINDINGS OF FACT

1.  A chronic skin disorder of the hands and armpits was not 
shown during service or for years thereafter, and the only 
skin disorder currently diagnosed at any of these locations, 
psoriasis vulgaris, has not been related by competent 
evidence to any aspect of the veteran's period of service 
(including exposure to agent orange or inservice skin 
problems), or to any of his service-connected disabilities.
 
2.  A chronic disorder described as multiple joint pains of 
the neck, shoulders, and hands is not shown to have been 
present in service, or for many years thereafter; there is no 
current diagnosis involving multiple joint pain and no 
medical evidence showing current complaints of such are 
related to service or to any event during service.  


CONCLUSIONS OF LAW

1.  A rash (psoriasis vulgaris) on the hands and armpits was 
not incurred in or aggravated by service, and service 
connection for psoriasis vulgaris as a chronic disease due to 
exposure to Agent Orange may not be presumed. 38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2006). 

2.  Multiple joint pains of the neck, shoulders, and hands 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5107(b); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in the July 2004 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish a disability rating 
and an effective date for the disabilities for which service 
connection was claimed.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disabilities for which service 
connection was claimed is harmless because the claims are 
denied, and any questions pertaining to disability ratings, 
or an effective date are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  While full notice did not predate 
the initial decision, VA issued such notice in July 2004, and 
the claims were readjudicated in February and April 2005.  
See supplemental statements of the case dated in February and 
April 2005.  In this case, any error was cured by providing 
notice and readjudicating the claims.  The veteran has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence, 
including copies of relevant records of VA treatment and 
private treatment (to the extent such treatment was 
identified by the veteran), provided appropriate 
examinations, and conducted all appropriate development.  
There is no pertinent evidence identified which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

Claims for Service Connection, Generally

The veteran contends that a skin rash on his hands and 
armpits, and multiple joint pains of his neck, shoulders, and 
hands are related to his military service.  Specifically, the 
claimant relates that his complaints of boils and rashes on 
his hands in service, then diagnosed as neurodermatitis, were 
manifestations of current skin problems including his current 
skin disorder of the hands, diagnosed as psoriasis vulgaris.  
The veteran also contends that the various complaints of 
ankle, knee, back, and other aches and pains in service were 
related to and the beginning of his multiple joint pains of 
the neck, shoulders, and hands.  The veteran requests that he 
be afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In addition, service connection may also be warranted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Here, 
however, the veteran was not diagnosed with arthritis in the 
first post-service year, and as such this presumption is not 
applicable.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1952, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. §§ 3.307(a)(6), 3.313.

The diseases for which service connection may be presumed 
based on exposure to an herbicide in Vietnam during the 
Vietnam era are listed at 38 C.F.R. § 3.309(e).  That list 
does not include the veteran's diagnosed psoriasis vulgaris 
of the hands, nor does it include any chronic disorder 
diagnosed as multi joint pains of the neck, shoulders, and 
hands.  See also 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a).  
Since the veteran does not have a disorder listed at 38 
C.F.R. § 3.309(e), the provisions for granting service 
connection for conditions presumed by regulation to be due to 
agent orange exposure are not applicable.  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
Hence, the veteran may establish service connection for his 
skin disorder and or multi joint pains by presenting evidence 
which shows that it was at least as likely as not that the 
diseases were caused by in- service exposure to Agent Orange.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(d); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).


A.  Rash on the hands and armpits, diagnosed as psoriasis 
vulgaris

Initially, the Board notes that while the veteran was treated 
for skin problems during service, he did not have a chronic 
skin problem on the hands and armpits during service.  

The veteran's service medical records show that the veteran 
was treated on numerous occasions for skin disorders.  The 
records do not show inservice treatment for skin problems 
involving the armpits, but do show treatment for skin 
problems involving the hands.  These are reported as follows:

August 1980- Swollen and itchy hands for 
24 hours, multi-blisters on both hands 
for three days.  The impression was an 
allergic reaction of unknown origin.

September 1982- There were large blisters 
on the bottom of the middle fingers, 
bilaterally.  The impression was that 
nervousness may have had something to do 
with it as it had in the past.  The 
diagnosis was neurodermatitis.

March 1983- Swollen finger for three 
days.  The examiner noted dermatitis for 
years with onset of edema and blistering 
of the hands secondary to stress; edema 
and tenderness of the left 3rd finger.  
The impression was neurodermatitis and it 
was treated with Benadryl.  
However a diagnosis of herpes simplex was 
made.  

December 1983- Blisters and puffiness in 
the palm of the left hand for one week.  
The impression was a possible nervous 
condition; dyshydrosis vs. 
neurodermatitis.  

A skin problem involving the hands and/or armpits was not 
shown until many years after service.  In June 1985 and March 
1993 VA examinations, it was noted that upon physical 
examination, the veteran's skin was essentially negative with 
no unusual scars or rashes.  At a June 1999 VA examination, 
the veteran reported a recurring skin fungus in the groin.  
He denied any other skin disorder making no mention of a skin 
condition of the hands and armpits.  Private medical records 
from January through February 2002 reported widely scattered 
red blanching rashes which were thought to be a possible 
allergic reaction.  These records did not contain notes 
identifying the location of rashes but noted findings of 
tinea cruris and warts.  On VA examination in July 2003, the 
examiner stated that, upon physical examination, the skin was 
essentially negative with no unusual scars or rashes.

During a personal hearing in July 2004 the veteran stated 
that he was exposed to Agent Orange during service.  He 
testified that he was treated in service for skin rashes 
numerous times from 1972 through 1985.  He reported blisters 
undereneath the fingers which dried with Benadryl.  He stated 
that the first post service medical treatment for skin rashes 
was not until the late 1980s or early 1990s.  He could not 
recall the name of his doctor, but noted he was no longer in 
family practice.  He reported that he was treated by a 
dermatologist but could not recall his name or remember the 
diagnosis.  He testified that he currently had problems with 
rashes on the hands and groin, but not the armpits.  The 
veteran showed the decision review officer (DRO) red bumps on 
his hands around his knuckles for which he self medicated.  
He noted that this was the only current location of his rash.

At an August 2004 VA examination, the veteran reported a 
recurring skin problem on his hands and his groin.  The 
rashes were described as itchy and were noted to come and go.  
It was noted that the veteran had just resigned himself to 
the condition.  He was not currently being treated by a 
physician, but used econazole nitrate cream at times.  On 
physical examination, the examiner noted large discrete 
silvery white scaling plaques of varying size seen on both 
elbows and on the palms of the hands.  She also reported 
findings of superficial white scales in a moccasin-type 
distribution on both feet with tinea interdigital between the 
great and 2nd toe.  The examiner diagnosed the skin condition 
on the palms of the hands and elbows as psoriasis.  She 
diagnosed the skin condition on the feet and between the toes 
as mild tinea.  In responding to questions directed as to the 
etiology of the veteran's current skin problems, the examiner 
clearly divided the veteran's two skin diagnoses (tinea on 
the thighs and feet and psoriasis on the hands), and 
discussed different etiologies for each.  The examiner stated 
that after a review of the claims file, it was apparent that 
the veteran had a chronic tinea fungal type rash in service, 
especially in the groin and inner thigh area.  She noted that 
fungal infections are difficult to control, with periods of 
remissions and exacerbations.  She opined that it was 
therefore more likely than not that the tinea found on the 
veteran's thighs and feet is related to service.  [The Board 
notes that VA has since granted service connection for tineal 
fungal rash on the groin, thighs and feet based largely on 
this opinion.]  As for the skin problem on the veteran's 
hands, diagnosed as psoriasis vulgaris, the examiner made it 
clear that she did not believe that this disorder was related 
to service.  Specifically, she stated that "[p]soriasis 
vulgaris on the other hand is not from the fungal family" 
and that "[t]here is no medical documentation found in his 
military record to even suggest that he was treated for 
psoriasis."  The examiner concluded with the following 
awkward statement that appears to involve a typographical 
error or omission of word(s): "Therefore,  it is least as 
likely as not that the silvery-white scaling plaques found on 
his elbows and hands are related to his skin condition in the 
military."   

The Board notes the awkward composition of the examiner's 
last statement.  While the veteran's representative has 
asserted that this statement could be read to be an opinion 
linking the veteran's current skin problems on the hands to 
service, the Board points out that such a reading would be 
completely incongruent with (and contrary to) the examiner's 
statements immediately preceding that awkward conclusion.  
The examiner had stated that while the veteran had a chronic 
tinea fungal type rash in service, psoriasis vulgaris was not 
a fungal infection.  She also explicitly pointed out that the 
veteran's service medical records did not indicate any 
treatment for psoriasis.  Reading the examiner's final 
statement in the context of her findings and statements 
throughout the examination, the objective reader can only 
conclude the examiner's intention was to convey her opinion 
that it was less than likely that the current psoriasis 
condition is related to service. 

Based on the evidence of record, the Board must conclude that 
service connection for a skin problem involving the hands and 
arms is not warranted.  While the veteran was treated during 
service for skin problems identified as allergic reaction, 
neurodermatitis, and herpes, he was not shown to have a 
chronic skin problem involving the hands and armpits during 
service or for many years thereafter.  As stated above, upon 
physical examination the VA examiner in July 2003 found the 
veteran's skin to be essentially negative with no unusual 
scars or rashes.  The first post service record of a 
diagnosis for a skin condition on the hands is at the August 
2004 VA examination when psoriasis vulgaris was diagnosed.  
In view of the lengthy period between separation from service 
and the first documented diagnosis of psoriasis vulgaris, 
there is no evidence of a continuity of symptomatology, and 
this weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the medical 
evidence does not show that the psoriasis vulgaris diagnosed 
in 2004 is related to his period of military service.    

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, while there is evidence of a current 
skin problem involving the hands, there is no evidence 
establishing a medical nexus between military service and the 
veteran's skin condition of the hands and armpits.  
Therefore, service connection for such a skin condition in 
these locations is not warranted.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  

In reaching the above conclusion, the Board has not 
overlooked the claimant's written statements to VA or his 
personal hearing testimony.  Lay witnesses can testify as to 
the visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Lay statements as to the origins of a current disability, 
however, are not probative because lay persons are not 
competent to offer medical opinions.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  

As to the allegation of exposure to an herbicide agent during 
active service, the Board repeats, as stated above, that the 
veteran does not have a diagnosis of any of the indicated 
diseases for which service connection is presumed for 
veterans exposed to an herbicide agent during active service.  
As such presumptive service connection is not warranted for 
his claimed skin disorder.  In this case there is no 
competent evidence to support a finding that the veteran's 
current skin disorder on the hands is caused or aggravated by 
exposure to a herbicide agent, related to a disease or injury 
which had its onset in service, or is otherwise related to 
service.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

B.  Multiple joint pains of the neck, shoulders, and hands.

Service medical records indicate complaints in June 1981 of 
general joint and muscle aches and pains.  The impression was 
possible flu.  In January 1983 the veteran complained of a 
sore throat for two or three days accompanied by general 
joint aches and pains.  There were various complaints of 
lower back pains, right knee pains, ankle and other 
musculoskeletal pains throughout service.  There was no 
record during service of any chronic disorder described as 
multiple joint pains of the neck, shoulders, and hands.

At a June 1985 VA examination, the examiner noted that the 
veteran's neck was normal with good range of motion, and that 
the veteran had good range of motion  of all the joints.

At a June 1999 VA examination, the veteran reported vague 
symptoms of aches and pains.  He noted that he did not like 
doctors and was not receiving any medical treatment.  He 
complained that his shoulders creaked and popped in one 
place.  The pain sometimes traveled to his trapezious 
muscles.  The examiner noted normal muscle mass of the upper 
extremities.  There was evidence of right shoulder tenderness 
anteriorly with palpation, and crepitus on the right.  Range 
of motion was normal bilaterally.  

In June 2003, the RO denied service connection for multiple 
joint pain of the shoulders, neck, and hands on the basis 
that there was no evidence of a chronic disorder described as 
chronic pain of multiple joints of the shoulders, neck, and 
hands, and no evidence of any treatment for such conditioned 
linked to military service.

During a personal hearing in July 2004 the veteran testified 
to having arthritic joint pains in the shoulders, neck, and 
hand.  He testified to having swelling and pain in service.  
When questioned by the decision review officer (DRO), he 
continuously diverted his answers to his service connected 
disorders involving the back, ankle, and knee.  The veteran 
believed that all of his joint pains were related.  He did 
not report any diagnosis being made for a shoulders, neck, 
and hand disorder.  

The records do not contain any treatment in service or post 
service for a chronic disorder described as multi-joint pain 
of the shoulders, neck, and hands.  Additionally, no 
physician or examiner has related a chronic disorder 
described as multi-joint pain of the shoulders, neck, and 
hands to the veteran's service.  In this regard, there is no 
competent medical opinion of record relating this claimed 
disorder to the veteran's service.  Accordingly, the 
veteran's claim must be denied.  

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  It is equally clear, however, that the 
resolution of issues that involve medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, require professional evidence.  See Espiritu, 
supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

In the absence of competent medical evidence showing that the 
veteran has a medical diagnosis for his multiple joint pains, 
there is no basis for the grant of service connection for 
such disability.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  A medical diagnosis of a 
current disability is the cornerstone of a claim for VA 
disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer, supra at 225.  In Brammer, it was 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where disability 
is present.  See also Gilpin, supra.  (Service connection may 
not be granted unless a current disability exists).  The 
veteran does not currently have a diagnosis for the pain he 
reports in multiple joints, nor has he submitted any evidence 
to show that he has ever had such a diagnosis.  The Court has 
held that there can be no valid claim without proof of a 
present disability.  Rabideau, supra.  

Without a diagnosis involving the multiple joint pains, 
service connection can not be granted.  The preponderance of 
the evidence is against the claim for service connection, and 
it must be denied.       
  
In reaching this decision the Board considered the 
appellant's arguments in support of his claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 


ORDER

Entitlement to service connection for a rash on the hands and 
armpits, diagnosed as psoriasis vulgaris is denied.

Entitlement to service connection for multiple joint pains of 
the neck, shoulders, and hands is denied.


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated provisions then in effect that 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration, and without 
having to obtain the appellant's waiver.  

In this matter, the RO last evaluated the veteran's service-
connected low back disorder in April 2005.  The April 2005 
supplemental statement of the case (SSOC) shows consideration 
of evidence dating through February 2005.  Since April 2005, 
additional pertinent evidence has been added to the claims 
file.  This includes statements from the veteran and his 
representative and records of private treatment the veteran 
received for lumbar spine problems dating from January to 
June 2005.  The evidence received since April 2005 appears to 
relate the severity of the veteran's service-connected low 
back disorder.  This evidence has not been considered by the 
RO, and the appellant has not waived initial AOJ 
consideration of the evidence.  The veteran is entitled to 
AOJ initial review of the additional evidence received.    

The Board notes that the recently received medical evidence 
and statements from the veteran indicate that the veteran's 
low back disorder may have grown more severe since his last 
VA examination for rating purposes in August 2004.  
Specifically, the Board notes that the recently received 
records contain statements from the veteran's chiropractor 
indicating that the veteran's condition has grown more severe 
since a previous visit.  A new examination will be necessary 
to identify the current nature and severity of the veteran's 
service-connected low back disorder.  

Prior to any examination, all outstanding pertinent records 
should be obtained.  This includes any ongoing records of 
treatment or physical therapy.  

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that the Veterans Claims Assistance Act of 
2000 (VCAA), notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2005), 
include a requirement to provide notice how an effective date 
is assigned if a claim is granted.  In the present appeal, 
the appellant was not so notified.  As this matter is being 
remanded, the RO should take the opportunity to ensure the 
appellant has received all proper notice explaining how an 
effective date is assigned if an increased rating is awarded, 
and notice of the type of evidence that is needed to 
establish an effective date.  

Accordingly, the appeal is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal as outlined 
by the Court in Dingess.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated him 
for his lumbar strain since August 2004.  
This should include the veteran's medical 
records from the Lowman Chiropractic 
Health Clinic of Staunton, Virginia.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  After all pertinent evidence has been 
gathered and associated with the claims 
file, the veteran should be scheduled for 
VA orthopedic examination to determine 
the nature and severity of any 
symptomatology due to his service-
connected low back disorder.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  In accordance with the 
latest AMIE worksheets for rating lumbar 
spine disorders the examiner is to 
provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any lumbar spine disability.  
The examiner should, to the extent 
possible, without resorting to 
speculation, describe the symptoms and 
impairment the veteran has due to the low 
back disorder.  Any necessary tests or 
studies should be performed.  The 
examiners should specifically comment as 
to whether the veteran's low back 
disorder involves neurological 
manifestations or results in 
incapacitating episodes.  If 
incapacitating episodes (as defined by 
Note 1 following the Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) are found to be 
linked to the veteran's service-connected 
low back disorder, the severity and/or 
frequency of these episodes should be 
noted.  A complete rationale for any 
opinions expressed must be provided.  

The examiner must also offer specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
lumbar spine disability.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, after considering the 
documented medical history and 
assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

4.  Following completion of the 
foregoing, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The RO should then readjudicate the 
claim.  If any benefit sought remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for 
additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


